DETAILED ACTION
This action is responsive to the application No. 16/323,661 filed on February 06, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The amendment filed on 06/21/2021 responding to the Office action mailed on 03/24/2021 has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 1-5 and 22-30.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Cea (US 2011/0147847) in view of Tamura (US 2006/0220142).

Regarding Claim 1, Cea (see, e.g., Figs. 3, 4c-4d), teaches an integrated circuit apparatus comprising:
a body 112 projecting from a substrate 102 (see, e.g., para. 0014-0015);
a transistor 100 (see, e.g., par. 0005) formed on a first portion 1121 of the body 112, the transistor 100 comprising a gate stack 132 contacting at least two adjacent sides of the body 112 (see, e.g., par. 0012) and a source and a drain (see, e.g., par. 0021) on opposing sides of the gate stack 132 and a channel defined in the body 112 between the source and the drain (see, e.g., par. 0012), wherein the first portion 1121 of the body 112 has a height and a width (see, e.g., Figs. 3, 4c-4d); and
a plug 152 formed in a second portion of the body 112 (i.e., portion between 1121 and 1122), the plug 152 comprising a material operable to impart a stress on the first portion 1121 of the body 112 (see, e.g., pars. 0023-0025), wherein the plug 152 has the height and the width of the first portion 1121 of the body 112 (see, e.g., Figs. 3, 4c-4d).
Cea is silent with respect to the claim limitation that the plug comprises a liner material and a core material, the core material within the liner material, wherein the liner material completely laterally surrounds the core material.  
e.g., Figs. 4-6), in similar strained CMOS devices to those of Cea, on the other hand, teaches that the plug comprises a liner material and a core material, the core material within the liner material, wherein the liner material completely laterally surrounds the core material.  According to this embodiment, a CMOS transistor is realized that intends to improve both the operation currents of N-type and P-type MOS transistors, and contributes further scale-down of element size, without any change in the structures of the N-type and P-type MOS transistors and without adding any extra manufacturing step (see, e.g., pars. 00074-0076).  

It would have been obvious to one of ordinary skill in the art at the time of filing to include in Cea’s device the plug comprising a liner material and a core material, the core material within the liner material, wherein the liner material completely laterally surrounds the core material, as taught by Tamura, to realize a CMOS transistor that intends to improve both the operation currents of N-type and P-type MOS transistors, and contributes further scale-down of element size, without any change in the structures of the N-type and P-type MOS transistors and without adding any extra manufacturing step.

Regarding Claim 2, Cea and Tamura teach all aspects of claim 1.  Tamura (see, e.g., Figs. 4-6), teaches that the stress is a compressive stress (see, e.g., pars. 0074-0075).  

Regarding Claim 3, Cea and Tamura teach all aspects of claim 1.  Tamura (see, e.g., Figs. 4-6), teaches that the stress is a tensile stress (see, e.g., pars. 0074-0075).  

Regarding Claim 4, Cea and Tamura teach all aspects of claim 1.  Tamura (see, e.g., Figs. 4-6), teaches that the material of the plug 13/16 comprises an electrically insulating material (see, e.g., pars. 0056, 0060).  

Regarding Claim 5, Cea and Tamura teach all aspects of claim 1.  Tamura (see, e.g., Figs. 4-6), teaches that the plug 13/16 is a first plug 13/16 (see, e.g., Fig. 5, top left plug 13/16) and the apparatus comprises a second plug 13/16 (see, e.g., Fig. 5, top right plug 13/16) in a third portion of the body 2, wherein the first portion of the body 2 is disposed between the second portion and the third portion.

Claims 22-30 are rejected under 35 U.S.C. 103 as being unpatentable over Cea (US 2011/0147847) in view of Tamura (US 2006/0220142) and further in view of Mukherjee (US 2014/0070320).

Regarding Claim 22, Cea (see, e.g., Figs. 3, 4c-4d), teaches a computing device, comprising:
a component including an integrated circuit structure (see, e.g., par. 0001), comprising:
a body 112 projecting from a substrate 102 (see, e.g., para. 0014-0015);
a transistor 100 (see, e.g., par. 0005) formed on a first portion 1121 of the body 112, the transistor 100 comprising a gate stack 132 contacting at least two adjacent sides of the body 112 (see, e.g., par. 0012) and a source and a drain (see, e.g., par. 0021) on opposing sides of the gate stack 132 and a channel defined in the body 112 between the source and the drain (see, e.g., par. 0012), 1121 of the body 112 has a height and a width (see, e.g., Figs. 3, 4c-4d); and
a plug 152 formed in a second portion of the body 112 (i.e., portion between 1121 and 1122), the plug 152 comprising a material operable to impart a stress on the first portion 1121 of the body 112 (see, e.g., pars. 0023-0025), wherein the plug 152 has the height and the width of the first portion 1121 of the body 112 (see, e.g., Figs. 3, 4c-4d).
Cea is silent with respect to the claim limitations of a board and that the component is coupled to the board; and that the plug comprises a liner material and a core material, the core material within the liner material, wherein the liner material completely laterally surrounds the core material.  
Mukherjee (see, e.g., Figs. 10-11), on the other hand, teaches a board and a component coupled to the board to achieve a mobile computing platform which employs logic and analog FinFETs (see, e.g., Mukherjee pars. 0039-0045) and Tamura (see, e.g., Figs. 4-6), in similar strained CMOS devices to those of Cea, on the other hand, teaches that the plug comprises a liner material and a core material, the core material within the liner material, wherein the liner material completely laterally surrounds the core material.  According to this embodiment, a CMOS transistor is realized that intends to improve both the operation currents of N-type and P-type MOS transistors, and contributes further scale-down of element size, without any change in the structures of the N-type and P-type MOS transistors and without adding any extra manufacturing step (see, e.g., pars. 00074-0076).


Regarding Claim 23, Cea, Mukherjee, and Tamura teach all aspects of claim 22.  Mukherjee (see, e.g., Figs. 10-11), teaches a memory DRAM coupled to the board 1002 (see, e.g., par. 0044).  

Regarding Claim 24, Cea, Mukherjee, and Tamura teach all aspects of claim 22.  Mukherjee (see, e.g., Figs. 10-11), teaches a communication chip 1006 coupled to the board 1002 (see, e.g., par. 0044).  

Regarding Claim 25, Cea, Mukherjee, and Tamura teach all aspects of claim 22.  Mukherjee (see, e.g., Figs. 10-11), teaches a camera coupled to the board 1002 (see, e.g., par. 0044).  

Regarding Claim 26, Cea, Mukherjee, and Tamura teach all aspects of claim 22.  Mukherjee (see, e.g., Figs. 10-11), teaches a battery coupled to the board 1002 (see, e.g., par. 0044).  

Regarding Claim 27, Cea, Mukherjee, and Tamura teach all aspects of claim 22.  Mukherjee (see, e.g., Figs. 10-11), teaches an antenna coupled to the board 1002 (see, e.g., par. 0044).  

Regarding Claim 28, Cea, Mukherjee, and Tamura teach all aspects of claim 22.  Mukherjee (see, e.g., Figs. 10-11), teaches that the component is a packaged integrated circuit die (see, e.g., par. 0043).  

Regarding Claim 29, Cea, Mukherjee, and Tamura teach all aspects of claim 22.  Mukherjee (see, e.g., Figs. 10-11), teaches that the component is selected from the group consisting of a processor, a communications chip, and a digital signal processor (see, e.g., par. 0043).  

Regarding Claim 30, Cea, Mukherjee, and Tamura teach all aspects of claim 22.  Mukherjee (see, e.g., Figs. 10-11), teaches that the computing device is selected from the group consisting of a mobile phone, a laptop, a desk top computer, a server, and a set-top box (see, e.g., par. 0040).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 22 filed on 06/21/2021 have been fully considered but are moot in view of the new grounds of rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garces whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/Nelson Garces/Primary Examiner, Art Unit 2814